DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 1, 2, 6, and 8 all appear to have been used to designate the same upper block in Figure 1.  Reference characters 20 and 39 have both been used to designate the channel 1 security evaluation unit in Figure 1.  Reference characters 33 and 35 both appear to refer to the same unlabeled rectangular element in Figure 2.  Reference characters 34 and 36 both appear to refer to the same unlabeled rectangular element in Figure 2.  Reference characters 16 and 40 have both been used to designate the same unlabeled rectangular element in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to because they include informalities.

In Figure 2, there are no text labels for the boxes in the upper right portion of the drawing.  Labels are required for clear understanding of the figure.  Further, the phrase “IP Core” appears in element 32 but has not been defined in the disclosure.  In elements 32, 56a, and 56b, the apparent acronym “ACURO” has not been clearly defined in the disclosure.
In Figure 3, there are no text labels for the boxes in the upper and right portions of the drawing.  Labels are required for clear understanding of the figure.  Further, the phrase “IP Core” appears in element 32 but has not been defined in the disclosure.  In elements 32, 56a, and 56b, the apparent acronym “ACURO” has not been clearly defined in the disclosure.
In Figure 4, there are no text labels for the boxes in the upper and right portions of the drawing.  Labels are required for clear understanding of the figure.  Further, the phrase “SW Core” appears in element 32 but has not been defined in the disclosure.  In elements 32, 56a, and 56b, the apparent acronym “ACURO” has not been clearly defined in the disclosure.

In Figure 6, the apparent acronym “ACURO” has not been clearly defined in the disclosure.  Further, the middle column of the table is blank, which is generally unclear as to how the “test requirement” is defined for any of these elements.
In Figure 7, in the fourth example, it appears that critical language is missing after “writing of”.  In the fifth example, the abbreviation “MSRD” has not been clearly defined in the disclosure.
In Figure 8, in byte 14, the use of “s/t” is not clear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification

The abstract of the disclosure is objected to because it includes informalities.  In particular, in line 6, reference is made to a “multi-channel channel”, which appears redundant.  Further, the abstract includes legal phraseology of the type often used in patent claims (e.g. “wherein” and “comprising”), which is to be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes numerous grammatical and other errors.  For example, on page 4, line 5, the phrase “multi-channel channel” appears to be redundant.  On page 4, lines 7-8, it appears a conjunction or period should be added between “downstream instance” and “an additional security protocol”.  On page 4, lines 28-29, the reference to “page 5, line 10” is not clear as to which document this refers to and it is not clear where this definition is intended to be found.  On page 4, line 31, it appears that the colon after “application” should be replaced with a period.  On page 5, line 1, the term “life counter” is not clearly defined and does not appear to be a term of art or in clear idiomatic English.  Further, the abbreviation “CRC” is used before it has been defined later in the disclosure.  On page 5, line 16, “anormaly” should read “anomaly”.  On page 5, line 19, the phrase “common-cause errors” is not well-defined and does not appear to be a term of art or in clear idiomatic English.  On page 6, lines 1-2, it is not 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method” in the preamble; however, the body of the claim does not define any acts or steps as required by MPEP § 2106.03(I).  It is not clear what the bounds of the claimed method are because there are no steps to be performed.  Further, the claim recites “a motor and/or actuator control unit” in lines 1-2.  The use of “and/or” makes it unclear whether both are required or only one is required.  The claim further recites “an insecure multi-channel channel” in line 2.  The phrase “multi-channel channel” is redundant and unclear.  The claim additionally recites “comprising the multi-
Claim 2 recites “extends continuously” in lines 1-2.  This is not in clear idiomatic English in context especially as the endpoints are not clearly defined.  The clam further recites “the position transformation” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim additionally recites “a secure evaluation unit” in line 2.  It is not clear whether this is intended to refer to one of the evaluation units recited in Claim 1 or to a distinct unit.  Claim 2 further recites “the motor controller-side logic unit” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claims.

Claim 4 recites “the data transmission via the insecure channel is at least two-channel”.  However, Claim 1 already recites “multi-channel”, and “at least two-channel” is not a clear limitation on “multi-channel”.
Claim 5 recites “the secure evaluation unit” in line 1.  It is not clear whether this is intended to refer to the secure evaluation unit recited in Claim 3 or one of the evaluation units recited in Claim 1.  Claim 5 further recites “also has” in line 1.  It is not clear why “also” is used or what this limitation is in addition to.
Claim 7 recites “‘approval’” in quotation marks in line 1.  The use of quotation marks is grammatically unclear.  The claim further recites “the downstream motor and/or actuator unit” in line 2.   The use of “and/or” makes it unclear whether both are required or only one is required.  The claim additionally recites “all the signals of the two evaluation units and the cross-comparison unit therebetween corresponding to one another” in lines 3-4.  It is not clear what “all the signals” encompasses or what is required for all the signals to correspond to each other.
Claim 8 recites “which control requests have to be fulfilled with specific results of a verification unit” in line 3.  This is grammatically unclear in general, and it is not clear 
Claim 9 recites “A device” in line 1.  There is no transitional phrase in this claim and it is not clear which elements, if any, are intended as structural limits of the device itself.  There is not a clear machine or manufacture defined in the claim as required by MPEP § 2106.03(I).  It is not clear what the bounds of the claimed device are because there are no structures recited as part of the device.  Further, the claim recites “a motor and/or actuator control unit” in lines 1-2.  The use of “and/or” makes it unclear whether both are required or only one is required.  The claim further recites “an insecure multi-channel channel” in line 2.  The phrase “multi-channel channel” is redundant and unclear.  The claim additionally recites “an insecure channel” in line 2.  It is not clear if this is intended to refer to the insecure multi-channel channel or to a distinct channel.  The claim also recites “the rotary encoder” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim further recites “which channel is formed” in line 3-4.  This phrase is grammatically unclear in terms of how it relates to the other limitations of the claim.  The claim additionally recites “the motor-side motor control unit” in line 5.  There is insufficient antecedent basis for this limitation in the claim, and further, there is not clear antecedent basis for a “motor side” if there is no motor (since the motor appears to be claimed in the alternative).  The above ambiguities render the 
Claim 10 recites “the transmitted data are verified” in line 1.  It is not clear how the claimed device would include such a step of verification.  The claim further recites “a secure evaluation unit” in lines 2-3.  It is not clear whether this is intended to refer to the secure evaluation unit recited in Claim 9 or to a distinct unit.
Claim 11 recites “in the region of the two-channel evaluation unit” in line 2.  It is not clear how the “region” of the unit is defined or what is in region of the evaluation unit.
Claim 12 recites “the two-channel design relates to a number of mutually independently determined positions” in line 1.  It appears that this may be intended as a “wherein” clause in relation to the preamble.  Further, it is not clear how the design relates to the positions, which is generally ambiguous.
Claim 13 recites “The device according to claim” in line 1.  The intended dependency of the claim is not apparent, and therefore the scope cannot be determined.  Further, the phrase “between in the motor control unit” is grammatically unclear both with respect to “between in” and in that it is not clear what the evaluation unit is between (i.e. the motor control unit and what else).
Claim 15 recites “the insecure channel also extends through the motor-side control unit”.  It is not clear what this means in context or how the channel goes through the control unit.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims do not fall within at least one of the four categories of patent eligible subject matter because Claims 1-8 do not clearly define a statutory process and Claims 9-15 do not clearly define a statutory device (i.e. machine or article of manufacture).
As noted above, Claim 1 recites “A method” in the preamble; however, the body of the claim does not define any acts or steps as required by MPEP § 2106.03(I).  Therefore, the claim does not recite a statutory process.  The claim also does not define a machine, manufacture, or composition of matter, and therefore, the claim does not clearly fall within any of the four categories of patent eligible subject matter.  Dependent Claims 2-8 do not remedy this issue because they also do not clearly recite any steps or acts to be performed.
As noted above, Claim 9 recites “A device” in line 1.  There is no transitional phrase in this claim and it is not clear which elements, if any, are intended as structural limits of the device itself.  There is no structural elements to define a clear machine or manufacture defined in the claim as required by MPEP § 2106.03(I).  The claim also does not define a process or composition of matter, and therefore, the claim does not clearly fall within any of the four categories of patent eligible subject matter.  Dependent 

Claim Interpretation

Because the claims are rendered indefinite and non-statutory by the numerous issues as detailed above in reference to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 it has not been possible to fully construe the pending claims in order to analyze the claims for novelty under 35 U.S.C. 102 and non-obviousness under 35 U.S.C. 103.  As per MPEP § 2173.06 II, if there is uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  See also In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A search has been performed to the extent possible, and references that appear to be relevant are cited below.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitchell et al, US Patent 7462999, discloses a system using motors with encoders that include integrity data.
Filiberti et al, US Patent 9616251, discloses systems having encoders that provide secure data transmission.
Schmidt, US Patent Application Publication 2005/0010762, discloses a device for transmission of security-relevant data including check data.
Kalhoff et al, US Patent Application 2008/0150713, discloses a system for secure data transmission using an additional security protocol.
Morath et al, US Patent Application Publication 2011/0153038, discloses a control system uses two-channel or multi-channel communications with redundant processing units.
Steiner et al, US Patent Application Publication 2019/0116105, discloses a method using serial transmission of data with two processing units to simultaneously check data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Zachary A. Davis/Primary Examiner, Art Unit 2492